Exhibit 10.1 MEDICAL INTERNATIONAL TECHNOLOGY, INC. EQUITY INCENTIVE PLAN 1.Purpose. The purpose of the plan is to provide incentives to attract, retain and motivate eligible persons whose present and potential contributions are important to the success of MEDICAL INTERNATIONAL TECHNOLOGY, INC., a Colorado corporation (the “Company”), by offering them an opportunity to participate in the Company’s future performance through awards of Options and Restricted Stock. Capitalized terms not defined in the text are defined in Section 22. 2.Shares Subject to the Plan; Per-Person Award Limitation. 2.1Number of Shares Available. Subject to Sections 2.2 and 17, the total number of Shares reserved and available for grant and issuance pursuant to the Plan shall be
